FILE COPY




                            Fourth Court of Appeals
                                  San Antonio, Texas
                                       November 8, 2022

                                      No. 04-22-00717-CV

                       Jose Richard GONZALEZ and Elda E. Gonzalez,
                                       Appellants

                                                v.

                               CITY OF PREMONT, TEXAS,
                                        Appellee

                 From the 79th Judicial District Court, Jim Wells County, Texas
                               Trial Court No. 20-09-60606-CV
                        Honorable Richard C. Terrell, Judge Presiding


                                         ORDER
       The clerk’s record has been filed in this appeal. However, it does not contain the March
10, 2022 “Order Granting Defendant’s Motion for Discovery Sanctions” being appealed in this
case. Accordingly, we order the trial court clerk to file a supplemental clerk’s record containing
the March 10, 2022 “Order Granting Defendant’s Motion for Discovery Sanctions” from Cause
No. 20-09-60606-CV in this court on or before November 23, 2022. TEX. R. APP. P. 34.5(c)(1).



                                                     _________________________________
                                                     Luz Elena D. Chapa, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 8th day of November, 2022.



                                                     ___________________________________
                                                     MICHAEL A. CRUZ, Clerk of Court